OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s election without traverse of GROUP I -claims 1-10 in the reply filed on 26 JAN 2022 is acknowledged.  Claims 11-20 remain withdrawn from consideration.

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 1, line 4:  does “a property” have any relationship to the “thermal property” now recited in line 3; in line 7, “the concrete batch” positive antecedent basis - this term is deemed to refer to a batch of the “concrete mixture” recited in the claim.  In line 7, should “ a concrete mixture” be --the concrete mixture--? - see lines 4 and 5.

Claim 8 now appears mutually exclusive to the subject matter of claim 1.  Slump does not appear to be “a thermal property” as specified in claim 1.  It appears slump is a non-thermal property of a concrete mixture, not of the ingredients of the mixture prior to batching.  Review and correction, if necessary, is needed.




Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 3-181487 B2, JP 2011-140164 A, JP 2009-184273 A, or WO 2020/167731 A1.

Claim 1:  JP 3-181487 B2  (paragraphs [0005], [0011], [0014], [0015], [0023] - [0025], [0031]) (the references in parentheses applying to this document) discloses a method comprising: obtaining, using a processing device ("computer" [0015]) and based on
measurements of a plurality of ingredients to a concrete mixture prior to
batching, an initial value of a property ("temperature" [0011]) of the concrete
mixture; estimating, based on the initial value of the property of the concrete mixture and environmental data associated with a transit route ([0031]), a change in the
initial value of the property of a concrete mixture during transport of the concrete batch from a first geographic location to a second geographic location ([0015]); and
controlling, based on the estimated change in the value of the property, a
component of a batching plant to alter processing of the concrete mixture to
change the value of the property of the concrete mixture after batching ([0015]
"The liquefied gas injected quantity of each batch is calculated, and this result
can be automatically controlled by the method of outputting a signal to a control
panel as a setting value of a liquefied gas injected quantity.”  See at least paragraphs [0005], [0011], [0014], [0015], [0023] - [0025] , [0031].

JP 2011-140164 A discloses also that the temperature of the concrete mixture is estimated at the construction site by taking into account the weather
conditions at the batching plant and at the construction site and discloses
therefore also all features of claim 1.  See at least claim 3 and page 12.

JP 2009-184273 A discloses that the slump of the concrete mixture is estimated based on the properties of the ingredients fed into the mixer but also on the slump loss taking place during transit to the construction site. The temperature during transit as well as the transit time are also considered for a better estimation accuracy.  See at least claims 1, 4, 7, and 8.

WO 2020/167731 A1 discloses an optimization system for optimizing the construction mixture according to the requirements needed at the construction site and takes into account numerous parameters, such as the route/traffic to the construction site or the ambient weather conditions, for estimating the mixture property and bringing the
necessary changes to the formulation and process parameters of the batching
plant. See at least paragraphs [0066] - [0070], [0075] - [0078], [0088], [0125], [0127].

The subject matter of claim 2 is disclosed by JP 3-181487 B2 ([0031]), JP 2011- 140164 A (claim 3), JP 2009-184273 A ([0100]), and WO 2020/167731 A1 ([0078], [0088] and [0127]).

The subject matter of claim 3 is disclosed by WO 2020/167731 A1 ([0127]). The features of claim 3 are also considered obvious from JP 3-181487 B2  ([0031]), JP 2011 140164 A (claim 3) and JP 2009-184273 A ([0100]).

The subject matter of claim 4 is disclosed by JP 3-181487 B2 ([0024]), JP 2011-140164 A ([0011]), JP 2009-184273 A ([0017]), and WO 2020/167731 A1 ([0088]).

The subject matter of claim 5 is disclosed by JP 3-181487 B2 ([0015]), JP 2011-140164 A (figure 6), and WO 2020/167731 A1 ([0123]) and considered obvious from JP 2009- 184273 A .

The subject matter of claim 6 is disclosed by JP 3-181487 B2 (claim 3) and JP 2011- 140164 A ([0011]).
The subject matter of claim 7 is disclosed by JP 3-181487 B2  ([0031]) and JP 2011- 140164 A ([0022]).

The subject matter of claim 8 is disclosed by JP 2009-184273 A  (claim 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP        3-181487 B2, JP 2011-140164 A, JP 2009-184273 A, or WO 2020/167731 A1 in   view of Bonilla Benegas (US 2009/0171595 A1).

Although the prior art above is believed to teach or suggest the subject matter of claim 4, assuming, arguendo, that is not the case, Bonilla Benegas discloses a concrete mixing method that employs a communicating step over a network and with a server to obtain data regarding the mixing of the concrete. The invention communicates via radio or any other wireless communication means with other devices. Communication may be both point-to-point as well as point-to-multi-point or via network such that a set of devices is able to share information in a wireless local area network environment. An on-board computer equipped with GPS device for detecting the position and GPRS, GSM, CDMA, TDMA, radio trunking or other modem communicates with the sensor by means of an analogue communications system to which the sensor has access and receives information therefrom. The on-board computer stores this information in its internal memory in the manner of a data recorder and sends it, depending on how it is configured, periodically, or upon request, to a central server. In this way it is possible to have access to on-line information about the concrete mix in the central offices or in any other location of interest for the business transaction. By Internet via the customer's local area network, if it exists, or also via a WiFi network which could be connected to the customer's network via an Internet connection and could be connected to the supplier's network in order to exchange information.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the JP 3-181487 B2, JP 2011-140164 A, JP 2009-184273 A, or WO 2020/167731 A1 methods with the recited communication step as disclosed by Bonilla Benegas for the purposes of knowing at all times the conditions in which the concrete mix is being loaded, mixed, transported and delivered to the customer, as well as to obtain information about its plasticity, to monitor the number of revolutions at which the concrete mix has traveled whilst being mixed continuously during charging, transportation and discharging, and to provide information regarding the plasticity of the transported concrete mix [0004], [0056], [0068], [0082].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3-181487 B2, JP 2011-140164 A, JP 2009-184273 A, or WO 2020/167731 A1 in view of Nivenet al. (US 2015/0232381 A1).
JP 3-181487 B2, JP 2011-140164 A, JP 2009-184273 A, or WO 2020/167731 A1 do not disclose the steps of dispensing ice or liquid nitrogen into the concrete. Niven et al. discloses a concrete mixer that employs actuators that control one or more aspects of concrete production, such as timing of mixing and a step of delivering/dispensing a cooling input material such as ice or liquid nitrogen to the concrete. A temperature sensor can detect a temperature rise that calls for the concrete temperature to be reduced through the step of adding/dispensing a cooling input such as ice or liquid nitrogen to the concrete.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the JP 3-181487 B2, JP 2011-140164 A, JP 2009-184273 A, or WO 2020/167731 A1 method with the recited dispensing steps of ice or liquid nitrogen as disclosed by Niven et al. for the purposes of cooling the concrete mixture to a desired temperature in JP 3-181487 B2, JP 2011-140164 A, JP 2009-184273 A, or WO 2020/167731 A1 prior to the leaving the batching plant [0164], [0180].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  








/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





10 June 2022